UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MEHMET EMIN TATAS,
                                 Plaintiﬀ,

                   – against –                                     ORDER
                                                              19 Civ. 10595 (ER)
ALI BABA’S TERRACE, INC.,
                                                              19 Civ. 10612 (ER)
ADMIRAL INSURANCE, ALI RIZA
DOGAN, SENOL BAKIR and
TOLGAHAN SUBAKAN,
                                 Defendants.


RAMOS, D.J.:

         For the reasons stated on the record at the pre-motion conference held on

December 12, 2019 and pursuant to Federal Rule of Civil Procedure 42(a)(2), the Clerk

of Court is respectfully directed to consolidate cases 19 Civ. 10595 and 19 Civ. 10612.

All future ﬁlings shall be ﬁled under the number and caption of 19 Civ. 10595. �e Clerk

is further directed to terminate 19 Civ. 10612.


It is SO ORDERED.


Dated:    December 17, 2019
          New York, New York

                                                         EDGARDO RAMOS, U.S.D.J.
